Case: 1:19-cv-00372-DRC-SKB Doc #: 47 Filed: 03/30/20 Page: 1 of 1 PAGEID #: 634



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

JULIE KELLY,

       Plaintiff,                                            Case No.: 1:19-cv-00372

vs.
                                                             Cole, J.
FIRST DATA CORPORATION, et al.,                              Bowman, M.J.

       Defendants.

                                             ORDER

       This matter came before the Court pursuant to a telephone scheduling conference. The

parties were advised of a recently developed potential conflict of interest and given an opportunity

to be heard. Having heard no objection the undersigned determines the conflict does not reach

the level that would require a recusal.

       Furthermore, the parties agreed that a stay of the calendar would be prudent given the

pending Report and Recommendation. The Court agrees. Thus, the calendar is hereby stayed

until such time as Judge Cole rules on the pending Report and Recommendation. Within 14 days

following the docketing of said order, the remaining parties shall file a proposed calendar order.

       IT IS SO ORDERED.


                                                             s/Stephanie K. Bowman
                                                             Stephanie K. Bowman
                                                             United States Magistrate Judge
